             Case 21-20284                Doc 1     Filed 03/25/21            Entered 03/25/21 17:13:51                    Page 1 of 62
                                                                                                                                                 3/25/21 5:12PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF CONNECTICUT

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Hermell Products Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  9 Britton Drive
                                  Bloomfield, CT 06002
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Hartford                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.hermell.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 1
             Case 21-20284                Doc 1             Filed 03/25/21         Entered 03/25/21 17:13:51                         Page 2 of 62
                                                                                                                                                      3/25/21 5:12PM

Debtor    Hermell Products Inc.                                                                         Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 2392

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                  debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                  When                                  Case number
                                                 District                                  When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 2
             Case 21-20284                   Doc 1              Filed 03/25/21         Entered 03/25/21 17:13:51                      Page 3 of 62
                                                                                                                                                                3/25/21 5:12PM

Debtor    Hermell Products Inc.                                                                           Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.      Insurance agency
                                                                 Contact name
                                                                 Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 3
            Case 21-20284          Doc 1        Filed 03/25/21         Entered 03/25/21 17:13:51                 Page 4 of 62
                                                                                                                                     3/25/21 5:12PM

Debtor   Hermell Products Inc.                                                          Case number (if known)
         Name

                                 $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
             Case 21-20284               Doc 1      Filed 03/25/21             Entered 03/25/21 17:13:51                     Page 5 of 62
                                                                                                                                                     3/25/21 5:12PM

Debtor    Hermell Products Inc.                                                                    Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 25, 2021
                                                  MM / DD / YYYY


                             X   /s/ Ronald G. Pollack                                                    Ronald G. Pollack
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Anthony S. Novak                                                      Date March 25, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Anthony S. Novak
                                 Printed name

                                 Novak Law Office, P.C.
                                 Firm name

                                 280 Adams Street
                                 Manchester, CT 06042
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     860-432-7710                  Email address      anthonysnovak@aol.com

                                 ct09074 CT
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
           Case 21-20284                    Doc 1          Filed 03/25/21              Entered 03/25/21 17:13:51             Page 6 of 62
                                                                                                                                                 3/25/21 5:12PM




 Fill in this information to identify the case:

 Debtor name         Hermell Products Inc.

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 25, 2021                          X /s/ Ronald G. Pollack
                                                                       Signature of individual signing on behalf of debtor

                                                                       Ronald G. Pollack
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                Case 21-20284                    Doc 1          Filed 03/25/21           Entered 03/25/21 17:13:51                            Page 7 of 62
                                                                                                                                                                          3/25/21 5:12PM




 Fill in this information to identify the case:
 Debtor name Hermell Products Inc.
 United States Bankruptcy Court for the: DISTRICT OF CONNECTICUT                                                                                      Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Albany Foam &                                                   vendor                                                                                                   $95,614.37
 Supply Inc.
 Attn: President
 1335 Broadway
 Albany, NY 12204
 Bohan & Bradstreet                                              vendor                                                                                                     $9,000.00
 Attn: President
 2488 Boston Post
 Road
 Suite A
 Guilford, CT 06437
 Capital Foam                                                    vendor                                                                                                 $549,350.58
 Products
 Attn: President
 75 East Union
 Avenue
 East Rutherford, NJ
 07073
 Connecticut Natural                                             vendor                                                                                                     $7,390.29
 Gas
 Attn: President
 P.O. Box 84720
 Boston, MA 02284
 Eversource                                                      vendor                                                                                                   $17,109.20
 Attn: President
 P.O. Box 56002
 Boston, MA 02205
 Fedex Custom                                                    vendor                                                                                                     $7,505.41
 Critical Inc.
 Attn: President
 P.O. Box 645123
 Pittsburgh, PA
 15264
 Kabbage Inc.                                                    loan                                                                                                     $71,090.63
 Attn: President
 P.O. Box 77081
 Atlanta, GA 30357


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                Case 21-20284                    Doc 1          Filed 03/25/21           Entered 03/25/21 17:13:51                            Page 8 of 62
                                                                                                                                                                          3/25/21 5:12PM




 Debtor    Hermell Products Inc.                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Key Container                                                   vendor                                                                                                   $10,688.66
 Attn: President
 P.O.Box 2370
 21 Campbell Street
 Pawtucket, RI 02861
 Robert Half                                                     vendor                                                                                                     $9,565.63
 International Inc.
 dba Accountemps
 Attn: Sherrill Dalb
 100 Pearl Street 15th
 Floor
 Hartford, CT 06103
 Rock Valley Textiles                                            vendor                                                                                                     $7,427.24
 Inc.
 Attn: President
 11 Avon Street
 Janesville, WI 53545
 Shijiahuang Ou Le                                               vendor                                                                                                 $106,217.84
 Trading Co
 Attn: President
 38-2 Room Youyi
 North Street
 Shijiazhuang, Hebei,
 China
 Superb Packaging                                                vendor                                                                                                     $7,520.00
 Inc.
 Attn: President
 36 Van Tassel Court
 Highland Mills, NY
 10930
 The Bloomfield                                                  lease of builiding     Contingent                                                                      $416,590.20
 Property Group
 Attn: President
 40 Callendar Road
 Watertown, CT
 06795
 The Business          Steve Tosh,                               vendor                 Disputed                                                                        $112,161.90
 Backer
 Attn: President
 10856 Reed Hartman
 Highway
 Suite 100
 Cincinnati, OH
 45242
 Town of Bloomfield                                                                                                                                                         $7,728.12
 Attn: Tax Collector
 800 Bloomfield
 Avenue
 Bloomfield, CT
 06002




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                Case 21-20284                    Doc 1          Filed 03/25/21           Entered 03/25/21 17:13:51                            Page 9 of 62
                                                                                                                                                                          3/25/21 5:12PM




 Debtor    Hermell Products Inc.                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 U.S. Small Business                                             9 Britton Drive                                    $150,000.00                        $0.00            $150,000.00
 Administration                                                  Bloomfield CT
 CT District Office                                              06002
 280 Trumbull Street,
 2nd Floor
 Hartford, CT 06103
 Vantagebp                                                       vendor                                                                                                     $6,750.00
 Attn: President
 1155 S. Grand
 Avenue
 Unit 105
 Los Angeles, CA
 90015
 Venora Electric Inc.                                            vendor                                                                                                   $23,886.29
 Attn: President
 71 West Dudley
 Town Road
 Bloomfield, CT
 06002
 Wells Fargo Bank                                                loan                                                                                                     $50,000.00
 N.A.
 Attn: President
 P.O. Box 777
 San Francisco, CA
 94120
 Windsor Federal                                                 9 Britton Drive                                    $325,000.00                        $0.00            $325,000.00
 Savings & Loan                                                  Bloomfield CT
 Attn: President                                                 06002
 250 Broad Street
 Windsor, CT 06095




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
           Case 21-20284                           Doc 1               Filed 03/25/21                        Entered 03/25/21 17:13:51                                             Page 10 of 62
                                                                                                                                                                                                         3/25/21 5:12PM


 Fill in this information to identify the case:

 Debtor name            Hermell Products Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF CONNECTICUT

 Case number (if known)
                                                                                                                                                                                          Check if this is an
                                                                                                                                                                                          amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                      12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                     $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                        $           710,254.91

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                       $           710,254.91


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                     $           494,630.27


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                        $              7,730.12

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                +$        1,623,058.12


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                              $           2,125,418.51




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                    page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                             Best Case Bankruptcy
           Case 21-20284                   Doc 1          Filed 03/25/21        Entered 03/25/21 17:13:51                   Page 11 of 62
                                                                                                                                                       3/25/21 5:12PM


 Fill in this information to identify the case:

 Debtor name          Hermell Products Inc.

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

          No. Go to Part 2.
          Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number
                     Windsor Federal Savings Commercial
            3.1.     Checking #9612                                         Checking                         9612                                    $16,112.07



                     Windsor Federal Savings Commercial
            3.2.     Checking #6913                                         Checking                         6913                                       $100.00



                     Windsor Federal Savings Commerical
            3.3.     Checking #6044                                         Checking                         6044                                     $9,951.22



                     Windsor Federal Savings Business
            3.4.     Checking #5404                                         Checking                         5404                                             $0.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                     $26,163.29
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

         No. Go to Part 3.
         Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 21-20284                   Doc 1          Filed 03/25/21           Entered 03/25/21 17:13:51                  Page 12 of 62
                                                                                                                                                 3/25/21 5:12PM



 Debtor         Hermell Products Inc.                                                              Case number (If known)
                Name

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            $349,972.45   -                          $169,656.17 = ....                  $519,628.62
                                              face amount                            doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                              $519,628.62
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last            Net book value of         Valuation method used   Current value of
                                                      physical inventory          debtor's interest         for current value       debtor's interest
                                                                                  (Where available)

 19.       Raw materials
           fabrics, foam
           packageing materials,
           polyester fibers, zippers,
           thread adhesive, yarn,
           and covers from China                                                                 $0.00                                       $100,000.00



 20.       Work in progress
           Covers in progress and
           foam parts being glued                                                                $0.00                                          $2,000.00



 21.       Finished goods, including goods held for resale
           packaged tubular foam
           bandages and foam
           pillows for the wellness
           market                                                                                $0.00                                        $15,000.00



 22.       Other inventory or supplies
           corrugated cartons,
           packing tape, shrink
           wrap                                                                                  $0.00                                          $5,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 21-20284                   Doc 1          Filed 03/25/21        Entered 03/25/21 17:13:51              Page 13 of 62
                                                                                                                                          3/25/21 5:12PM



 Debtor         Hermell Products Inc.                                                         Case number (If known)
                Name


 23.       Total of Part 5.                                                                                                       $122,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No
             Yes. Book value                $50,000.00 Valuation method       cost               Current Value                  $15,000.00

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
             No
             Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           1 four drawer file, black metal shelf, 2 door
           cabinet, 5 drawer lateral file, 2 drawer lateral
           file, wooden credenza, 4 drawer file, Savin
           IM-C3500 printer, HP Laserjet M605 w/
           laminate table, L-shape cubicle panel w/ 2
           U-Shape desks w/ chairs, U-shape modular
           desk, wood laminate desk, 2 office chairs, side
           chair, 2 drawer file, Executive U shape Cherry                                            Liquidation
           desk w/ black office chair & CPU                                                 $0.00    Appraisal                           $1,625.00



 40.       Office fixtures
           Frigidaire refrigerator & GE Microware, tables
           with 13 chairs, Magic Chef under counter                                                  Liquidation
           fridge, sharp microwave, toaster, Keurig                                         $0.00    Appraisal                             $325.00



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           1 HP Pagewide Pro MFP 477 dw printer, 1 Dell
           Optiplex 3020 CPU with Dell Monitor, Zebra
           ZP450 lable printer & scale, 1 HP RP5800 CPU
           w/ HP Monitor & Zebra ZP505 label printer, 1
           Dell OptiPlex 380 CPU - Dell Monitor - Brother                                            Liquidation
           TN830 printer,                                                                   $0.00    Appraisal                             $335.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 21-20284                   Doc 1          Filed 03/25/21        Entered 03/25/21 17:13:51              Page 14 of 62
                                                                                                                                          3/25/21 5:12PM



 Debtor         Hermell Products Inc.                                                         Case number (If known)
                Name

           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $2,285.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
             No
             Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     BMW 530i xDrive Sedan                                            $55,000.00     Kelly Blue Book                   $17,000.00




 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           1 Layout table with metal base, 9'x12', 1 M.
           Latter Shrink Wrap Sealer M: 37-25, 11 pallet
           racking, 1 metal worktable, 1 mettler Toledo
           Platform roll on scale - Blue Diamond Plate, 2
           hand trucks, 3 pedestal floor fans, 1 Global
           Pallet Jack, 1 Diamond Plate dock, 1 Rolling
           flat bed car, 1 Roll Master pallet jack, 2 rolling
           warehouse stairs, 1 Ormont Stuffing maching
           type FMP size 4R, 1 Black Rolling warehouse
           stairs, 1 Juki MO-2416, 1 Ace Strip cutter, 4
           Juki DDL-8700-7, 2 Consew Industrial sewing
           machines, 1 Juki MO-2512N, 1 Cutting table
           20'x6', 1 USM Hytronic Die Cutter M: B, 1
           Visual Thermoforming Rotary Blister Sealer M:
           SD56C, 1 C3 Ingenuity Compresses & Rolls
           Pillow, 1 Metal layout table 16'x10', 1 Steady
           state clam shell sealer, 2 cloth carts, 3
           Homemade spray booth w/ access tank
           managment system, 1 Atlas Copco air
           compressor, 1 EP Chicago pnematic air
           compressor, 1 Nano Purification 75 CFM Nano
           Cycling Refrigerated dryer, 1 L shaped layout
           table, 1 industrial packaging clam shell sealer,
           1 manual cordage winder, 2 Lamb knitting
           machine, 1 Homemade steel cutting table, 1
           Werner step ladder 12', 1 Vintage fiber picker                                   $0.00    Appraisal                         $23,205.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 21-20284                   Doc 1          Filed 03/25/21        Entered 03/25/21 17:13:51             Page 15 of 62
                                                                                                                                            3/25/21 5:12PM



 Debtor         Hermell Products Inc.                                                        Case number (If known)
                Name




 51.        Total of Part 8.                                                                                                         $40,178.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
                No
                Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
              No
              Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

      No. Go to Part 10.
      Yes Fill in the information below.
Lease of 9 Britton Drive, Bloomfield CT of 14,710 sq. ft. of office and manufacturing space. Lease term August 13, 2020 - August 31, 2027

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                              Current value of
                                                                                                                              debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities
            Selective Insurance Company of South Carolina -
            Workman's Compensation and Employers Liability
            Insurance Policy #0115                                                                                                               $0.00


            Selective Insurance Company of South Carolina -
            Commerical Insurance Policy #1351                                                                                                    $0.00


            Lincoln Term Life Insurance Policy (Keyman Life
            Insurance)                                                                                                                           $0.00
            Philadelphia Insurance Companies - Commerical
            Insurance Policy #9717                                                                                                               $0.00



 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
         Case 21-20284                     Doc 1          Filed 03/25/21        Entered 03/25/21 17:13:51             Page 16 of 62
                                                                                                                                       3/25/21 5:12PM



 Debtor         Hermell Products Inc.                                                        Case number (If known)
                Name

           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                             $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
             No
             Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
          Case 21-20284                       Doc 1            Filed 03/25/21                   Entered 03/25/21 17:13:51                         Page 17 of 62
                                                                                                                                                                          3/25/21 5:12PM



 Debtor          Hermell Products Inc.                                                                               Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $26,163.29

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $519,628.62

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $122,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $2,285.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $40,178.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $710,254.91           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $710,254.91




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
           Case 21-20284                    Doc 1         Filed 03/25/21               Entered 03/25/21 17:13:51                    Page 18 of 62
                                                                                                                                                              3/25/21 5:12PM


 Fill in this information to identify the case:

 Debtor name         Hermell Products Inc.

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)
                                                                                                                                               Check if this is an
                                                                                                                                               amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
           No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                     Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                 Amount of claim             Value of collateral
                                                                                                                                                 that supports this
                                                                                                                     Do not deduct the value     claim
                                                                                                                     of collateral.
 2.1   BMW Financial Services                         Describe debtor's property that is subject to a lien                    $19,630.27                $16,973.00
       Creditor's Name                                BMW 530i xDrive Sedan
       Attn: President
       P.O. Box 78103
       Phoenix, AZ 85062
       Creditor's mailing address                     Describe the lien
                                                      Auto Loan
                                                      Is the creditor an insider or related party?
                                                          No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                             No
                                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5675
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                             Contingent
           Yes. Specify each creditor,                    Unliquidated
       including this creditor and its relative           Disputed
       priority.



 2.2   State of Connecticut                           Describe debtor's property that is subject to a lien                           $0.00                    $0.00
       Creditor's Name                                9 Britton Avenue
       Dept. of Economic                              Bloomfield CT 06002
       Development
       Attn: Manager
       505 Hudson Street
       Hartford, CT 06106
       Creditor's mailing address                     Describe the lien
                                                      UCC filing
                                                      Is the creditor an insider or related party?
                                                          No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                             No
                                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                   page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 21-20284                     Doc 1        Filed 03/25/21               Entered 03/25/21 17:13:51                     Page 19 of 62
                                                                                                                                                            3/25/21 5:12PM


 Debtor       Hermell Products Inc.                                                                    Case number (if known)
              Name

            No                                            Contingent
            Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative          Disputed
        priority.



 2.3    U.S. Small Business                           Describe debtor's property that is subject to a lien                      $150,000.00                 $0.00
        Creditor's Name                               9 Britton Drive
        Administration                                Bloomfield CT 06002
        CT District Office
        280 Trumbull Street, 2nd
        Floor
        Hartford, CT 06103
        Creditor's mailing address                    Describe the lien
                                                      UCC filing
                                                      Is the creditor an insider or related party?
                                                          No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                            No
                                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                            Contingent
            Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative          Disputed
        priority.
        Windsor Federal Savings and Loan
        Association


        Windsor Federal Savings &
 2.4                                                                                                                            $358,000.00                 $0.00
        Loan                                          Describe debtor's property that is subject to a lien
        Creditor's Name                               9 Britton Drive
        Attn: President                               Bloomfield CT 06002
        250 Broad Street
        Windsor, CT 06095
        Creditor's mailing address                    Describe the lien
                                                      UCC filing/term loan
                                                      Is the creditor an insider or related party?
                                                          No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                            No
                                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                            Contingent
            Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative          Disputed
        priority.
        U.S. Small Business Administration


 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.               $527,630.27

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 21-20284                    Doc 1          Filed 03/25/21   Entered 03/25/21 17:13:51                   Page 20 of 62
                                                                                                                                              3/25/21 5:12PM


 Debtor       Hermell Products Inc.                                                     Case number (if known)
              Name

        Name and address                                                                        On which line in Part 1 did       Last 4 digits of
                                                                                                you enter the related creditor?   account number for
                                                                                                                                  this entity
        BMW Financial Services
        Attn: President                                                                         Line   2.1
        PO Box 3608
        Dublin, OH 43016

        U.S. Small Business Admin
        Attn: Manager                                                                           Line   2.3
        2 North 20th Street
        Suite 320
        Birmingham, AL 35203

        U.S. Small Business Admin
        Attn: James Rivera                                                                      Line   2.3
        14925 Kingsport Road
        Fort Worth, TX 76155

        U.S. Small Business Admin.
        Attn: Manager                                                                           Line   2.3
        P.O. Box 740192
        Atlanta, GA 30374




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           Case 21-20284                   Doc 1          Filed 03/25/21                    Entered 03/25/21 17:13:51                Page 21 of 62
                                                                                                                                                               3/25/21 5:12PM


 Fill in this information to identify the case:

 Debtor name         Hermell Products Inc.

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $1.00      $1.00
           Internal Revenue Service                                  Check all that apply.
           Attn: Special Procedures                                     Contingent
           135 High Street, Stop 155                                    Unliquidated
           Hartford, CT 06103                                           Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $1.00      $1.00
           State of Connecticut                                      Check all that apply.
           Dept. of Revenue Services                                    Contingent
           C&E Division, Bankruptcy Unit                                Unliquidated
           450 Columbus Blvd., Suite 1                                  Disputed
           Hartford, CT 06103
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   47735                               Best Case Bankruptcy
           Case 21-20284                   Doc 1          Filed 03/25/21                    Entered 03/25/21 17:13:51                            Page 22 of 62
                                                                                                                                                                           3/25/21 5:12PM


 Debtor       Hermell Products Inc.                                                                           Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $7,728.12    $7,728.12
           Town of Bloomfield                                        Check all that apply.
           Attn: Tax Collector                                          Contingent
           800 Bloomfield Avenue                                        Unliquidated
           Bloomfield, CT 06002                                         Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $3,750.00
           A1-Label Co.                                                                Contingent
           Attn: President                                                             Unliquidated
           121 Hawkins Place #147                                                      Disputed
           Boonton, NJ 07005
                                                                                   Basis for the claim:     vendor
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $95,614.37
           Albany Foam & Supply Inc.                                                   Contingent
           Attn: President                                                             Unliquidated
           1335 Broadway                                                               Disputed
           Albany, NY 12204
                                                                                   Basis for the claim:     vendor
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                        $65.00
           American Shipping Co. Inc.                                                  Contingent
           Attn: President                                                             Unliquidated
           250 Moonachie Road                                                          Disputed
           Moonachie, NJ 07074
                                                                                   Basis for the claim:     vendor
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $6,000.00
           Anchor Staffing Services LLC                                                Contingent
           Attn: President                                                             Unliquidated
           36 Main Street                                                              Disputed
           Windsor Locks, CT 06096
                                                                                   Basis for the claim:     vendor
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $1,275.00
           Bardaglio Hart & Shuman
           Attn: Managing Partner                                                      Contingent
           594 North Street                                                            Unliquidated
           P.O. Box 546                                                                Disputed
           Windsor Locks, CT 06096
                                                                                   Basis for the claim:     accounting services
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 2 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
          Case 21-20284                    Doc 1          Filed 03/25/21            Entered 03/25/21 17:13:51                              Page 23 of 62
                                                                                                                                                            3/25/21 5:12PM


 Debtor       Hermell Products Inc.                                                                   Case number (if known)
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,797.78
          Bishop & Company Inc.                                                 Contingent
          Attn: President                                                       Unliquidated
          1365 Wampanoag Trail                                                  Disputed
          East Providence, RI 02915
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,091.67
          BMW Bank of North America                                             Contingent
          Attn: President                                                       Unliquidated
          P.O. Box 78066                                                        Disputed
          Phoenix, AZ 85062
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $9,000.00
          Bohan & Bradstreet
          Attn: President                                                       Contingent
          2488 Boston Post Road                                                 Unliquidated
          Suite A                                                               Disputed
          Guilford, CT 06437
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $177.26
          Braman                                                                Contingent
          Attn: President                                                       Unliquidated
          P.O. Box 368                                                          Disputed
          Agawam, MA 01001
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $549,350.58
          Capital Foam Products                                                 Contingent
          Attn: President                                                       Unliquidated
          75 East Union Avenue                                                  Disputed
          East Rutherford, NJ 07073
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $762.42
          Central Transport                                                     Contingent
          Attn: President                                                       Unliquidated
          P.O. Box 33299                                                        Disputed
          Detroit, MI 48232
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $4.97
          Comcast                                                               Contingent
          Attn: President                                                       Unliquidated
          P.O. Box 70219                                                        Disputed
          Philadelphia, PA 19176
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number       0484                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 21-20284                    Doc 1          Filed 03/25/21            Entered 03/25/21 17:13:51                              Page 24 of 62
                                                                                                                                                            3/25/21 5:12PM


 Debtor       Hermell Products Inc.                                                                   Case number (if known)
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $562.17
          Comcast                                                               Contingent
          Attn: President                                                       Unliquidated
          P.O. Box 37601                                                        Disputed
          Philadelphia, PA 19101
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number       9413                         Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $340.88
          Commerce Tachnologies LLC                                             Contingent
          Attn: President                                                       Unliquidated
          25736 Network Place                                                   Disputed
          Chicago, IL 60673
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $7,390.29
          Connecticut Natural Gas                                               Contingent
          Attn: President                                                       Unliquidated
          P.O. Box 84720                                                        Disputed
          Boston, MA 02284
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $348.19
          CT Occupational Medicine
          Partners                                                              Contingent
          Attn: President                                                       Unliquidated
          P.O.Box 539                                                           Disputed
          Hartford, CT 06141
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,477.90
          Custom & Miller Box                                                   Contingent
          Attn: President                                                       Unliquidated
          P.O. Box 2410                                                         Disputed
          Pawtucket, RI 02860
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,219.24
          De Lage Landen Financial                                              Contingent
          Services, Inc.                                                        Unliquidated
          P.O. Box 41602                                                        Disputed
          Philadelphia, PA 19101
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $6,360.56
          Dunlap Industries Inc.                                                Contingent
          Attn: Presient                                                        Unliquidated
          P.O. Box 459                                                          Disputed
          Dunlap, TN 37327
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 4 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 21-20284                    Doc 1          Filed 03/25/21            Entered 03/25/21 17:13:51                              Page 25 of 62
                                                                                                                                                            3/25/21 5:12PM


 Debtor       Hermell Products Inc.                                                                   Case number (if known)
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,099.00
          Employers Association of the
          Northeast                                                             Contingent
          Attn: Mark R. Adams                                                   Unliquidated
          67 Hunt St P.O. Box 1070                                              Disputed
          Agawam, MA 01001
                                                                             Basis for the claim:    judgment
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,088.80
          Encore Poly Corporation
          Attn: President                                                       Contingent
          240 W. Passaic Street                                                 Unliquidated
          Suite 7                                                               Disputed
          Maywood, NJ 07607
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,109.20
          Eversource                                                            Contingent
          Attn: President                                                       Unliquidated
          P.O. Box 56002                                                        Disputed
          Boston, MA 02205
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,057.30
          Fabri-Quilt Inc.                                                      Contingent
          Attn: President                                                       Unliquidated
          P.O. Box 843154                                                       Disputed
          Kansas City, MO 64184
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,625.00
          Fabric Sales LLC                                                      Contingent
          Attn: President                                                       Unliquidated
          P.O. Box 2309                                                         Disputed
          Livingston, NJ 07039
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,138.39
          Fedex                                                                 Contingent
          Attn: President                                                       Unliquidated
          100 Old County Circle                                                 Disputed
          Windsor Locks, CT 06096
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,505.41
          Fedex Custom Critical Inc.                                            Contingent
          Attn: President                                                       Unliquidated
          P.O. Box 645123                                                       Disputed
          Pittsburgh, PA 15264
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 21-20284                    Doc 1          Filed 03/25/21            Entered 03/25/21 17:13:51                              Page 26 of 62
                                                                                                                                                            3/25/21 5:12PM


 Debtor       Hermell Products Inc.                                                                   Case number (if known)
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,757.91
          Fedex Freight                                                         Contingent
          Attn: President                                                       Unliquidated
          P.O. Box 223125                                                       Disputed
          Pittsburgh, PA 15251
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $883.60
          Great American Financial Svcs                                         Contingent
          Attn: President                                                       Unliquidated
          P.O. Box 660831                                                       Disputed
          Dallas, TX 75266
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $440.00
          Halco                                                                 Contingent
          Attn: President                                                       Unliquidated
          20269 Mack Street                                                     Disputed
          Hayward, CA 94545
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,484.00
          Image Works                                                           Contingent
          Attn: President                                                       Unliquidated
          P.O. Box 3184                                                         Disputed
          Vernon Rockville, CT 06066
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,331.25
          Jennifer W. LaBrie                                                    Contingent
          77 Old Stagecoach Road                                                Unliquidated
          Meriden, CT 06450                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,797.50
          K & L Gates LLP
          Attn: President                                                       Contingent
          State Street Financial Center                                         Unliquidated
          One Lincoln Street                                                    Disputed
          Boston, MA 02111
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $71,090.63
          Kabbage Inc.                                                          Contingent
          Attn: President                                                       Unliquidated
          P.O. Box 77081                                                        Disputed
          Atlanta, GA 30357
                                                                             Basis for the claim:    loan
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 21-20284                    Doc 1          Filed 03/25/21            Entered 03/25/21 17:13:51                              Page 27 of 62
                                                                                                                                                            3/25/21 5:12PM


 Debtor       Hermell Products Inc.                                                                   Case number (if known)
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,688.66
          Key Container
          Attn: President                                                       Contingent
          P.O.Box 2370                                                          Unliquidated
          21 Campbell Street                                                    Disputed
          Pawtucket, RI 02861
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,860.69
          Leaf                                                                  Contingent
          Attn: President                                                       Unliquidated
          P.O. Box 742647                                                       Disputed
          Cincinnati, OH 45274
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,538.19
          Leaf Capital Funding LLC
          Attn: President                                                       Contingent
          2005 Market Street                                                    Unliquidated
          14th Floor                                                            Disputed
          Philadelphia, PA 19103
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number       8001                         Is the claim subject to offset?     No       Yes


 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,575.00
          Lincoln Finanical Group
          Attn: Presidnet                                                       Contingent
          1300 S. Clinton Street                                                Unliquidated
          P.O. Box 2248                                                         Disputed
          Fort Wayne, IN 46801
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,431.00
          McElroy Deutch Mulcaney
          & Carpenter LLP                                                       Contingent
          One State Street                                                      Unliquidated
          14 Floor                                                              Disputed
          Hartford, CT 06103
                                                                             Basis for the claim:    services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $224.76
          Metropolitan District                                                 Contingent
          Attn: President                                                       Unliquidated
          P.O. Box 990092                                                       Disputed
          Hartford, CT 06199
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,375.78
          Midstate Air Compressor Inc.                                          Contingent
          Attn: Carlos Orozco                                                   Unliquidated
          1492 Berlin Turnpike                                                  Disputed
          Berlin, CT 06037
                                                                             Basis for the claim:    judgment
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 21-20284                    Doc 1          Filed 03/25/21            Entered 03/25/21 17:13:51                              Page 28 of 62
                                                                                                                                                            3/25/21 5:12PM


 Debtor       Hermell Products Inc.                                                                   Case number (if known)
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $350.00
          Milberg Factors Inc.                                                  Contingent
          Attn: President                                                       Unliquidated
          99 Park Avenue                                                        Disputed
          New York, NY 10016
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $6,650.00
          Nortech Laboratories Inc.                                             Contingent
          Attn: President                                                       Unliquidated
          125 Sherwood Avenue                                                   Disputed
          Farmingdale, NY 11735
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,956.49
          NSI Total IT Support                                                  Contingent
          Attn: President                                                       Unliquidated
          P.O. Box 4110                                                         Disputed
          Woburn, MA 01888
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $971.89
          Paines Recycling & Rubbish
          Removal                                                               Contingent
          Attn: President                                                       Unliquidated
          P.O. Box 307                                                          Disputed
          Simsbury, CT 06070
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number       2301                         Is the claim subject to offset?     No       Yes


 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $388.61
          Paines Recycling & Rubbish
          Removal                                                               Contingent
          Attn: President                                                       Unliquidated
          P.O. Box 307                                                          Disputed
          Simsbury, CT 06070
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number       425                          Is the claim subject to offset?     No       Yes


 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $431.00
          Philadelphia Insurance                                                Contingent
          Attn: President                                                       Unliquidated
          P.O. Box 70251                                                        Disputed
          Philadelphia, PA 19176
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $5,295.30
          PIP New England Marketing                                             Contingent
          Attn: President                                                       Unliquidated
          175 Benton Drive                                                      Disputed
          East Longmeadow, MA 01028
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 8 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 21-20284                    Doc 1          Filed 03/25/21            Entered 03/25/21 17:13:51                              Page 29 of 62
                                                                                                                                                            3/25/21 5:12PM


 Debtor       Hermell Products Inc.                                                                   Case number (if known)
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $5,770.30
          Pitney Bowes Global
          Financial Services                                                    Contingent
          Attn: President                                                       Unliquidated
          P.O. Box 371887                                                       Disputed
          Pittsburgh, PA 15250
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number       1306                         Is the claim subject to offset?     No       Yes


 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,351.80
          Polymershapes                                                         Contingent
          Attn: President                                                       Unliquidated
          24482 Network Place                                                   Disputed
          Chicago, IL 60673
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,205.30
          Prism Office Solutions                                                Contingent
          Attn: President                                                       Unliquidated
          75 School Ground Road                                                 Disputed
          Branford, CT 06405
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,200.00
          Pro Books Bookeeping &
          Tax Service LLC                                                       Contingent
          Attn: President                                                       Unliquidated
          856 East Street South                                                 Disputed
          Suffield, CT 06078
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $627.06
          Pure Water Partners
          Attn: President                                                       Contingent
          1600 District Avenue                                                  Unliquidated
          Suite 200                                                             Disputed
          Burlington, MA 01803
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number       4169                         Is the claim subject to offset?     No       Yes


 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $349.10
          Quill Corporation                                                     Contingent
          Attn: President                                                       Unliquidated
          PO Box 37600                                                          Disputed
          Philadelphia, PA 19101
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $9,565.63
          Robert Half International Inc.
          dba Accountemps                                                       Contingent
          Attn: Sherrill Dalb                                                   Unliquidated
          100 Pearl Street 15th Floor                                           Disputed
          Hartford, CT 06103
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 9 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 21-20284                    Doc 1          Filed 03/25/21            Entered 03/25/21 17:13:51                              Page 30 of 62
                                                                                                                                                            3/25/21 5:12PM


 Debtor       Hermell Products Inc.                                                                   Case number (if known)
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $7,427.24
          Rock Valley Textiles Inc.                                             Contingent
          Attn: President                                                       Unliquidated
          11 Avon Street                                                        Disputed
          Janesville, WI 53545
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $5,025.83
          Sabra North America                                                   Contingent
          Attn: President                                                       Unliquidated
          2237 Wadhams Road                                                     Disputed
          Smiths Creek, MI 48074
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $106,217.84
          Shijiahuang Ou Le Trading Co                                          Contingent
          Attn: President                                                       Unliquidated
          38-2 Room Youyi North Street                                          Disputed
          Shijiazhuang, Hebei, China
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $270.20
          Sonitrol                                                              Contingent
          Attn: President                                                       Unliquidated
          P.O.Box 4006                                                          Disputed
          Rocky Hill, CT 06067
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,406.40
          Stein Fibers
          Keybank Lock Box Services                                             Contingent
          Attn: President                                                       Unliquidated
          P.O. Box 714522                                                       Disputed
          Cincinnati, OH 45271
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $7,520.00
          Superb Packaging Inc.                                                 Contingent
          Attn: President                                                       Unliquidated
          36 Van Tassel Court                                                   Disputed
          Highland Mills, NY 10930
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $416,590.20
          The Bloomfield Property Group                                         Contingent
          Attn: President                                                       Unliquidated
          40 Callendar Road
                                                                                Disputed
          Watertown, CT 06795
          Date(s) debt was incurred
                                                                             Basis for the claim:    lease of builiding
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 10 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 21-20284                    Doc 1          Filed 03/25/21            Entered 03/25/21 17:13:51                              Page 31 of 62
                                                                                                                                                            3/25/21 5:12PM


 Debtor       Hermell Products Inc.                                                                   Case number (if known)
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $112,161.90
          The Business Backer
          Attn: President                                                       Contingent
          10856 Reed Hartman Highway                                            Unliquidated
          Suite 100                                                             Disputed
          Cincinnati, OH 45242
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number       1753                         Is the claim subject to offset?     No       Yes


 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $470.62
          Uline                                                                 Contingent
          Attn: President                                                       Unliquidated
          P.O. Box 88741                                                        Disputed
          Chicago, IL 60680
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,175.78
          UPS Freight                                                           Contingent
          Attn: President                                                       Unliquidated
          28013 Network Place                                                   Disputed
          Chicago, IL 60673
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $689.82
          UPS Small Parcel                                                      Contingent
          Attn: President                                                       Unliquidated
          P.O. Box 7247-0244                                                    Disputed
          Philadelphia, PA 19170
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,750.00
          Vantagebp
          Attn: President                                                       Contingent
          1155 S. Grand Avenue                                                  Unliquidated
          Unit 105                                                              Disputed
          Los Angeles, CA 90015
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number       2159                         Is the claim subject to offset?     No       Yes


 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $23,886.29
          Venora Electric Inc.                                                  Contingent
          Attn: President                                                       Unliquidated
          71 West Dudley Town Road                                              Disputed
          Bloomfield, CT 06002
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,385.10
          Walter Gordon Textiles
          Attn: President                                                       Contingent
          39 West 37th Street                                                   Unliquidated
          P.O. Box 905                                                          Disputed
          New York, NY 10018
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 11 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 21-20284                   Doc 1          Filed 03/25/21            Entered 03/25/21 17:13:51                              Page 32 of 62
                                                                                                                                                               3/25/21 5:12PM


 Debtor       Hermell Products Inc.                                                                   Case number (if known)
              Name

 3.69      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $50,000.00
           Wells Fargo Bank N.A.                                                Contingent
           Attn: President                                                      Unliquidated
           P.O. Box 777                                                         Disputed
           San Francisco, CA 94120
                                                                             Basis for the claim:    loan
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No    Yes


 3.70      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,332.20
           XPO Logistics                                                        Contingent
           Attn: President                                                      Unliquidated
           29559 Network Place                                                  Disputed
           Chicago, IL 60673
                                                                             Basis for the claim:    vendor
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No    Yes


 3.71      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $4,945.87
           YRC Freight                                                          Contingent
           Attn: President                                                      Unliquidated
           P.O. Box 93151                                                       Disputed
           Chicago, IL 60673
                                                                             Basis for the claim:    vendor
           Date(s) debt was incurred
           Last 4 digits of account number      3149                         Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Accountemps
           Attn: Ignal Napolitano                                                                     Line     3.54
           & Shapiro
                                                                                                             Not listed. Explain
           350 Fairfield Avenue
           Bridgeport, CT 06604

 4.2       Allen Maxwel & Silver Inc.
           Attn: Rosa Diaz                                                                            Line     3.48
           382 Main Street
                                                                                                             Not listed. Explain
           Salem, NH 03079

 4.3       Celtic Bank
           Attn: President                                                                            Line     3.33
           268 South State Street
                                                                                                             Not listed. Explain
           Salt Lake City, UT 84111

 4.4       Chase Weiss & Kehoe
           Attn: Matthew Weiss                                                                        Line     3.36
           463 Livingston Street
                                                                                                             Not listed. Explain
           Suite 102-156
           Norwood, NJ 07648

 4.5       Christine Sciarrino Esq
           Asst. U.S. Attorney                                                                        Line     2.1
           1000 Lafayette Blvd
                                                                                                             Not listed. Explain
           10th Floor
           Bridgeport, CT 06601



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 12 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 21-20284                    Doc 1          Filed 03/25/21           Entered 03/25/21 17:13:51                      Page 33 of 62
                                                                                                                                                      3/25/21 5:12PM


 Debtor       Hermell Products Inc.                                                               Case number (if known)
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the   Last 4 digits of
                                                                                                 related creditor (if any) listed?         account number, if
                                                                                                                                           any
 4.6      Don A. Leviton
          Leviton Law Firm Ltd                                                                   Line   3.71
          One Pierce Place
                                                                                                        Not listed. Explain
          Suite 725W
          Itasca, IL 60143

 4.7      Eversource
          Attn: Bankruptcy or Legal Dept                                                         Line   3.22
          107 Selden Street
                                                                                                        Not listed. Explain
          Berlin, CT 06037

 4.8      Howard Evan Ignal
          Ignal, Napolitano & Shapiro PC                                                         Line   3.48
          350 Fairfield Avenue
                                                                                                        Not listed. Explain
          Bridgeport, CT 06604

 4.9      I.C. System, Inc.
          Attn: President                                                                        Line   3.66
          PO Box 64378
                                                                                                        Not listed. Explain
          444 Highway 96 East
          Saint Paul, MN 55164

 4.10     Internal Revenue Service
          Attn: Anne Thidemann Esq                                                               Line   2.1
          Asst. U.S. Attorney
                                                                                                        Not listed. Explain
          1000 Lafayette Blvd 10th Fl
          Bridgeport, CT 06604

 4.11     Patricia Hill
          Grayden Law                                                                            Line   3.62
          7570 Bales Street
                                                                                                        Not listed. Explain
          Suite 220
          Liberty Township, OH 45069

 4.12     Robert Half International Inc.
          dba Accountemps                                                                        Line   3.54
          Attn: President
                                                                                                        Not listed. Explain
          12400 Collections Center Dr
          Chicago, IL 60693

 4.13     United States of America
          Internal Revenue Service                                                               Line   2.1
          Centralized Insolvency Office
                                                                                                        Not listed. Explain
          P.O. Box 21126
          Philadelphia, PA 19114

 4.14     United States of America
          Internal Revenue Service                                                               Line   2.1
          Centralized Insolvency Office
                                                                                                        Not listed. Explain
          P.O. Box 7346
          Philadelphia, PA 19101

 4.15     Winston Marketing
          Attn: President                                                                        Line   3.71
          4800 Proviso Drive
                                                                                                        Not listed. Explain
          Melrose Park, IL 60163

 4.16     YRC Freight
          Attn: President                                                                        Line   3.71
          P.O.Box 7914
                                                                                                        Not listed. Explain
          Overland Park, KS 66207


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 13 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 21-20284                   Doc 1          Filed 03/25/21           Entered 03/25/21 17:13:51                         Page 34 of 62
                                                                                                                                                           3/25/21 5:12PM


 Debtor       Hermell Products Inc.                                                               Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.17      YRC Freight
           Attn: President                                                                       Line     3.71
           P.O. Box 13573
                                                                                                        Not listed. Explain
           Newark, NJ 07188


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                      7,730.12
 5b. Total claims from Part 2                                                                       5b.    +     $                  1,623,058.12

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                    1,630,788.24




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 14 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
         Case 21-20284                     Doc 1          Filed 03/25/21      Entered 03/25/21 17:13:51                   Page 35 of 62
                                                                                                                                                  3/25/21 5:12PM


 Fill in this information to identify the case:

 Debtor name         Hermell Products Inc.

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   purchase of BMW 530i
             lease is for and the nature of               xDrive Sedan
             the debtor's interest

                  State the term remaining                18 months                     BMW Financial Services
                                                                                        Attn: President
             List the contract number of any                                            P.O. Box 78103
                   government contract                                                  Phoenix, AZ 85062


 2.2.        State what the contract or                   lease of copier
             lease is for and the nature of
             the debtor's interest
                                                                                        De Lage Landen Financial
                  State the term remaining                                              Services Inc.
                                                                                        Attn: President
             List the contract number of any                                            1111 Old Eagle School Road
                   government contract                                                  Wayne, PA 19087


 2.3.        State what the contract or                   lease of postage meter
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Pitney Bowes
                                                                                        Attn: President
             List the contract number of any                                            3001 Summer Street
                   government contract                                                  Stamford, CT 06905


 2.4.        State what the contract or                   maintanance contract
             lease is for and the nature of               on copier for toner and
             the debtor's interest                        usage

                  State the term remaining                                              Prism Office Solutions
                                                                                        Attn: President
             List the contract number of any                                            75 School Ground Road
                   government contract                                                  Branford, CT 06405




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
         Case 21-20284                     Doc 1          Filed 03/25/21         Entered 03/25/21 17:13:51               Page 36 of 62
                                                                                                                                            3/25/21 5:12PM

 Debtor 1 Hermell Products Inc.                                                                 Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.5.        State what the contract or                   lease of water purifier
             lease is for and the nature of
             the debtor's interest
                                                                                        Pure Water Partners
                  State the term remaining                                              Attn: President
                                                                                        1600 District Avenue
             List the contract number of any                                            Suite 200
                   government contract                                                  Burlington, MA 01803


 2.6.        State what the contract or                   lease of approximately
             lease is for and the nature of               14,710 +/- square feet
             the debtor's interest                        of Office/Shop space
                                                          situated at 9 Britton
                                                          Drive Bloomfield CT
                  State the term remaining                6 year 5 months               The Bloomfield Property Group
                                                                                        Attn: President
             List the contract number of any                                            40 Callendar Road
                   government contract                                                  Watertown, CT 06795


 2.7.        State what the contract or                   Receivables Agreement
             lease is for and the nature of
             the debtor's interest
                                                                                        The Business Backer
                  State the term remaining                                              Attn: President
                                                                                        10856 Reed Hartman Highway
             List the contract number of any                                            Suite 100
                   government contract                                                  Cincinnati, OH 45242


 2.8.        State what the contract or                   purchase of rotary
             lease is for and the nature of               screw air compressor
             the debtor's interest

                  State the term remaining                                              Wells Fargo Bank N.A.
                                                                                        Attn: President
             List the contract number of any                                            P.O. Box 777
                   government contract                                                  San Francisco, CA 94120




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
          Case 21-20284                    Doc 1          Filed 03/25/21    Entered 03/25/21 17:13:51                  Page 37 of 62
                                                                                                                                               3/25/21 5:12PM


 Fill in this information to identify the case:

 Debtor name         Hermell Products Inc.

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Ronald Pollack                    26 Red Stone Drive                                Windsor Federal                    D   2.4
                                               Weatogue, CT 06089                                Savings & Loan                     E/F
                                                                                                                                    G




    2.2      Ronald Pollack                    26 Red Stone Drive                                BMW Financial                      D   2.1
                                               Weatogue, CT 06089                                Services                           E/F
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case 21-20284                   Doc 1          Filed 03/25/21            Entered 03/25/21 17:13:51                      Page 38 of 62
                                                                                                                                                          3/25/21 5:12PM




 Fill in this information to identify the case:

 Debtor name         Hermell Products Inc.

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 $69,317.21
       From 1/01/2021 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $2,168,548.00
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $2,203,487.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 21-20284                   Doc 1          Filed 03/25/21            Entered 03/25/21 17:13:51                         Page 39 of 62
                                                                                                                                                             3/25/21 5:12PM

 Debtor       Hermell Products Inc.                                                                     Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    EMPLOYERS ASSOCIATION                             Small Claims               Judicial District of Hartford                Pending
               OF THE NORTHEAST v.                                                          Clerk, Superior Court                        On appeal
               HERMELL PRODUCTS, INC                                                        95 Washington Street
                                                                                                                                         Concluded
               HHD-CV19-5061559-S                                                           Hartford, CT 06106

       7.2.     ROBERT HALF                                      Contract                   Judicial District of Hartford                Pending
               INTERNATIONAL, INC. DBA                                                      Clerk, Superior Court                        On appeal
               ACCOUNTEMPS v. HERMELL                                                       95 Washington Street
                                                                                                                                         Concluded
               PRODUCTS, INC.                                                               Hartford, CT 06106
               HHD-CV19-6121295-S

       7.3.    MIDSTATE AIR                                      Small Claims               Judicial District of Hartford                Pending
               COMPRESSOR INC v.                                                            Clerk, Superior Court                        On appeal
               HERMELL PRODUCTS                                                             95 Washington Street
                                                                                                                                         Concluded
               HHB-CV20-6062835-S                                                           Hartford, CT 06106


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 21-20284                   Doc 1          Filed 03/25/21               Entered 03/25/21 17:13:51                       Page 40 of 62
                                                                                                                                                        3/25/21 5:12PM

 Debtor        Hermell Products Inc.                                                                        Case number (if known)




           None

                Recipient's name and address                     Description of the gifts or contributions                  Dates given                      Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss       Value of property
       how the loss occurred                                                                                                                                 lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates             Total amount or
                 the transfer?                                                                                                                            value
                 Address
       11.1.     Novak Law Office, PC
                 280 Adams Street
                 Manchester, CT 06042                                retainer                                                  3/3/21                  $15,000.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers         Total amount or
                                                                                                                         were made                        value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                     Date transfer        Total amount or
                Address                                          payments received or debts paid in exchange                was made                      value




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case 21-20284                   Doc 1          Filed 03/25/21            Entered 03/25/21 17:13:51                     Page 41 of 62
                                                                                                                                                         3/25/21 5:12PM

 Debtor      Hermell Products Inc.                                                                      Case number (if known)



               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value
       13.1 The Business Backer
       .    Attn: President
               10856 Reed Hartman Highway                        Sale of certain pre-petition Accounts
               Suite 100                                         Receivables on 6/27/2019 and 6/9/2020                   6/27/2019 and
               Cincinnati, OH 45242                              pursuant to receivable agreement                        6/9/2020                    $290,020.00

               Relationship to debtor
               none


       13.2 The Bloomfield Property
       .    Group
               Attn: President
               40 Callendar Road                                 sale of real estate located at 9 Britton
               Watertown, CT 06795                               Drive Bloomfield CT                                                                 $475,000.00

               Relationship to debtor
               none


 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Hermell Products Inc. 401(K) Profit Sharing Plan & Trust                                   EIN: XX-XXXXXXX

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 21-20284                    Doc 1          Filed 03/25/21            Entered 03/25/21 17:13:51                     Page 42 of 62
                                                                                                                                                       3/25/21 5:12PM

 Debtor        Hermell Products Inc.                                                                    Case number (if known)




                    Has the plan been terminated?
                       No
                       Yes


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.1.     Windsor Federal Savings &                       XXXX-9612                   Checking                 1/21/2021                         $438.07
                 Loan                                                                        Savings
                 Attn: President
                                                                                             Money Market
                 250 Broad Street
                                                                                             Brokerage
                 Windsor, CT 06095
                                                                                             Other

       18.2.     Windsor Federal Savings &                       XXXX-7201                   Checking                                                       $0.00
                 Loan                                                                        Savings
                 Attn: President                                                             Money Market
                 250 Broad Street                                                            Brokerage
                 Windsor, CT 06095
                                                                                             Other PPP
                                                                                          Loan


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address
       Windsor Federal Savings & Loan                                Ron Pollack                          empty, unable to close it out           No
       Attn: President                                               26 Red Stone Drive                   due to lost key                         Yes
       250 Broad Street                                              Weatogue, CT 06089
       Windsor, CT 06095


20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
          Case 21-20284                    Doc 1          Filed 03/25/21            Entered 03/25/21 17:13:51                        Page 43 of 62
                                                                                                                                                                3/25/21 5:12PM

 Debtor      Hermell Products Inc.                                                                      Case number (if known)




21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                      Location of the property             Describe the property                                      Value
       The Business Backer                                                                                Certain pre-petition account                     $290,020.00
       Attn: President                                                                                    receivables sold to The
       10856 Reed Hartman Highway                                                                         Business Backer on 6/27/2019
       Suite 100                                                                                          and 1/9/020 are still on
       Cincinnati, OH 45242                                                                               debtor's AR list


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
          Case 21-20284                    Doc 1          Filed 03/25/21            Entered 03/25/21 17:13:51                    Page 44 of 62
                                                                                                                                                        3/25/21 5:12PM

 Debtor      Hermell Products Inc.                                                                      Case number (if known)



    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       Tim Keene                                                                                                            1/1/2021 - current
                    Bardaglio Hart & Shuman
                    594 North Street
                    Windsor Locks, CT 06096
       26a.2.       Dave Rizzo                                                                                                           2019 -2020
                    Bardaglio Hart & Shuman LLC
                    594 North Street
                    Windsor Locks, CT 06096
       26a.3.       ProBooks Bookkeeping &                                                                                               2019 - 11/2020
                    Tax Service
                    856 East Street South
                    Suffield, CT 06078

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.1.       Bardaglio Hart & Shuman                                                                                              2019 - present
                    594 North Street
                    Windsor Locks, CT 06096

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Ronald Pollack
                    26 Red Stone Drive
                    Weatogue, CT 06089

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Windsor Federal Savings & Loan
                    Attn: President
                    250 Broad Street
                    Windsor, CT 06095

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case 21-20284                    Doc 1          Filed 03/25/21            Entered 03/25/21 17:13:51                    Page 45 of 62
                                                                                                                                                       3/25/21 5:12PM

 Debtor      Hermell Products Inc.                                                                      Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Ronald Pollack                                 26 Red Stone Drive                                  CEO                                    100
                                                      Weatogue, CT 06089



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Ronald Pollack
       .    26 Red Stone Drive
               Weatogue, CT 06089                                approximately $120,000.00                               weely salary      salary

               Relationship to debtor
               President of company


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation
    Hermell Products Inc. 401(k) Profit Shring Plan & Trust                                                    EIN:        XX-XXXXXXX




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
          Case 21-20284                    Doc 1          Filed 03/25/21            Entered 03/25/21 17:13:51                    Page 46 of 62
                                                                                                                                                  3/25/21 5:12PM

 Debtor      Hermell Products Inc.                                                                      Case number (if known)




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 25, 2021

 /s/ Ronald G. Pollack                                                  Ronald G. Pollack
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 21-20284                  Doc 1          Filed 03/25/21     Entered 03/25/21 17:13:51                    Page 47 of 62
                                                                                                                                                  3/25/21 5:12PM

B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     District of Connecticut
 In re       Hermell Products Inc.                                                                            Case No.
                                                                                Debtor(s)                     Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept a retainer of                                    $                 13,283.00
             Prior to the filing of this statement I have received a retainer of (includes filing fee)    $                 15,000.00
             Balance of retainer due                                                                      $                        0.00

2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

4.           I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

             I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed retainer, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]

Reference is hereby made to the Bankruptcy Retainer Agreement dated March 3, 2021 for description of services and
    compensation to be paid.

       Representation of the Debtor in this Chapter 11 proceeding requires a separate attorney's fee to be paid on an hourly
       rate basis, which will be billed against the retainer subject to applications to the Bankruptcy Court.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                        CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.


     Date                                                                      Anthony S. Novak
                                                                               Signature of Attorney
                                                                               Novak Law Office, P.C.
                                                                               280 Adams Street
                                                                               Manchester, CT 06042
                                                                               860-432-7710 Fax: 860-432-7724
                                                                               anthonysnovak@aol.com
                                                                               Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
         Case 21-20284                     Doc 1          Filed 03/25/21          Entered 03/25/21 17:13:51                        Page 48 of 62
                                                                                                                                                              3/25/21 5:12PM



                                                               United States Bankruptcy Court
                                                                        District of Connecticut
 In re      Hermell Products Inc.                                                                                     Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Ronald Pollack                                                      Common           100                                        100%
 26 Red Stone Drive
 Weatogue, CT 06089


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date March 25, 2021                                                          Signature /s/ Ronald G. Pollack
                                                                                            Ronald G. Pollack

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case 21-20284                     Doc 1          Filed 03/25/21      Entered 03/25/21 17:13:51       Page 49 of 62
                                                                                                                                    3/25/21 5:12PM




                                                               United States Bankruptcy Court
                                                                     District of Connecticut
 In re      Hermell Products Inc.                                                                  Case No.
                                                                                Debtor(s)          Chapter     11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       March 25, 2021                                          /s/ Ronald G. Pollack
                                                                     Ronald G. Pollack/President
                                                                     Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case 21-20284   Doc 1   Filed 03/25/21   Entered 03/25/21 17:13:51   Page 50 of 62



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                            A1-Label Co.
                            Attn: President
                            121 Hawkins Place #147
                            Boonton, NJ 07005


                            Accountemps
                            Attn: Ignal Napolitano
                            & Shapiro
                            350 Fairfield Avenue
                            Bridgeport, CT 06604


                            Albany Foam & Supply Inc.
                            Attn: President
                            1335 Broadway
                            Albany, NY 12204


                            Allen Maxwel & Silver Inc.
                            Attn: Rosa Diaz
                            382 Main Street
                            Salem, NH 03079


                            American Shipping Co. Inc.
                            Attn: President
                            250 Moonachie Road
                            Moonachie, NJ 07074


                            Anchor Staffing Services LLC
                            Attn: President
                            36 Main Street
                            Windsor Locks, CT 06096


                            Bardaglio Hart & Shuman
                            Attn: Managing Partner
                            594 North Street
                            P.O. Box 546
                            Windsor Locks, CT 06096


                            Bishop & Company Inc.
                            Attn: President
                            1365 Wampanoag Trail
                            East Providence, RI 02915


                            BMW Bank of North America
                            Attn: President
                            P.O. Box 78066
                            Phoenix, AZ 85062
Case 21-20284   Doc 1   Filed 03/25/21   Entered 03/25/21 17:13:51   Page 51 of 62




                        BMW Financial Services
                        Attn: President
                        P.O. Box 78103
                        Phoenix, AZ 85062


                        BMW Financial Services
                        Attn: President
                        PO Box 3608
                        Dublin, OH 43016


                        Bohan & Bradstreet
                        Attn: President
                        2488 Boston Post Road
                        Suite A
                        Guilford, CT 06437


                        Braman
                        Attn: President
                        P.O. Box 368
                        Agawam, MA 01001


                        Capital Foam Products
                        Attn: President
                        75 East Union Avenue
                        East Rutherford, NJ 07073


                        Celtic Bank
                        Attn: President
                        268 South State Street
                        Salt Lake City, UT 84111


                        Central Transport
                        Attn: President
                        P.O. Box 33299
                        Detroit, MI 48232


                        Chase Weiss & Kehoe
                        Attn: Matthew Weiss
                        463 Livingston Street
                        Suite 102-156
                        Norwood, NJ 07648


                        Christine Sciarrino Esq
                        Asst. U.S. Attorney
                        1000 Lafayette Blvd
                        10th Floor
                        Bridgeport, CT 06601
Case 21-20284   Doc 1    Filed 03/25/21   Entered 03/25/21 17:13:51   Page 52 of 62




                        Comcast
                        Attn: President
                        P.O. Box 70219
                        Philadelphia, PA 19176


                        Comcast
                        Attn: President
                        P.O. Box 37601
                        Philadelphia, PA 19101


                        Commerce Tachnologies LLC
                        Attn: President
                        25736 Network Place
                        Chicago, IL 60673


                        Connecticut Natural Gas
                        Attn: President
                        P.O. Box 84720
                        Boston, MA 02284


                        CT Occupational Medicine
                        Partners
                        Attn: President
                        P.O.Box 539
                        Hartford, CT 06141


                        Custom & Miller Box
                        Attn: President
                        P.O. Box 2410
                        Pawtucket, RI 02860


                        De Lage Landen Financial
                        Services, Inc.
                        P.O. Box 41602
                        Philadelphia, PA 19101


                        De Lage Landen Financial
                        Services Inc.
                        Attn: President
                        1111 Old Eagle School Road
                        Wayne, PA 19087


                        Don A. Leviton
                        Leviton Law Firm Ltd
                        One Pierce Place
                        Suite 725W
                        Itasca, IL 60143
Case 21-20284   Doc 1   Filed 03/25/21   Entered 03/25/21 17:13:51   Page 53 of 62




                        Dunlap Industries Inc.
                        Attn: Presient
                        P.O. Box 459
                        Dunlap, TN 37327


                        Employers Association of the
                        Northeast
                        Attn: Mark R. Adams
                        67 Hunt St P.O. Box 1070
                        Agawam, MA 01001


                        Encore Poly Corporation
                        Attn: President
                        240 W. Passaic Street
                        Suite 7
                        Maywood, NJ 07607


                        Eversource
                        Attn: President
                        P.O. Box 56002
                        Boston, MA 02205


                        Eversource
                        Attn: Bankruptcy or Legal Dept
                        107 Selden Street
                        Berlin, CT 06037


                        Fabri-Quilt Inc.
                        Attn: President
                        P.O. Box 843154
                        Kansas City, MO 64184


                        Fabric Sales LLC
                        Attn: President
                        P.O. Box 2309
                        Livingston, NJ 07039


                        Fedex
                        Attn: President
                        100 Old County Circle
                        Windsor Locks, CT 06096


                        Fedex Custom Critical Inc.
                        Attn: President
                        P.O. Box 645123
                        Pittsburgh, PA 15264
Case 21-20284   Doc 1    Filed 03/25/21   Entered 03/25/21 17:13:51   Page 54 of 62




                        Fedex Freight
                        Attn: President
                        P.O. Box 223125
                        Pittsburgh, PA 15251


                        Great American Financial Svcs
                        Attn: President
                        P.O. Box 660831
                        Dallas, TX 75266


                        Halco
                        Attn: President
                        20269 Mack Street
                        Hayward, CA 94545


                        Howard Evan Ignal
                        Ignal, Napolitano & Shapiro PC
                        350 Fairfield Avenue
                        Bridgeport, CT 06604


                        I.C. System, Inc.
                        Attn: President
                        PO Box 64378
                        444 Highway 96 East
                        Saint Paul, MN 55164


                        Image Works
                        Attn: President
                        P.O. Box 3184
                        Vernon Rockville, CT 06066


                        Internal Revenue Service
                        Attn: Special Procedures
                        135 High Street, Stop 155
                        Hartford, CT 06103


                        Internal Revenue Service
                        Attn: Anne Thidemann Esq
                        Asst. U.S. Attorney
                        1000 Lafayette Blvd 10th Fl
                        Bridgeport, CT 06604


                        Jennifer W. LaBrie
                        77 Old Stagecoach Road
                        Meriden, CT 06450
Case 21-20284   Doc 1   Filed 03/25/21   Entered 03/25/21 17:13:51   Page 55 of 62




                        K & L Gates LLP
                        Attn: President
                        State Street Financial Center
                        One Lincoln Street
                        Boston, MA 02111


                        Kabbage Inc.
                        Attn: President
                        P.O. Box 77081
                        Atlanta, GA 30357


                        Key Container
                        Attn: President
                        P.O.Box 2370
                        21 Campbell Street
                        Pawtucket, RI 02861


                        Leaf
                        Attn: President
                        P.O. Box 742647
                        Cincinnati, OH 45274


                        Leaf Capital Funding LLC
                        Attn: President
                        2005 Market Street
                        14th Floor
                        Philadelphia, PA 19103


                        Lincoln Finanical Group
                        Attn: Presidnet
                        1300 S. Clinton Street
                        P.O. Box 2248
                        Fort Wayne, IN 46801


                        McElroy Deutch Mulcaney
                        & Carpenter LLP
                        One State Street
                        14 Floor
                        Hartford, CT 06103


                        Metropolitan District
                        Attn: President
                        P.O. Box 990092
                        Hartford, CT 06199
Case 21-20284   Doc 1   Filed 03/25/21   Entered 03/25/21 17:13:51   Page 56 of 62




                        Midstate Air Compressor Inc.
                        Attn: Carlos Orozco
                        1492 Berlin Turnpike
                        Berlin, CT 06037


                        Milberg Factors Inc.
                        Attn: President
                        99 Park Avenue
                        New York, NY 10016


                        Nortech Laboratories Inc.
                        Attn: President
                        125 Sherwood Avenue
                        Farmingdale, NY 11735


                        NSI Total IT Support
                        Attn: President
                        P.O. Box 4110
                        Woburn, MA 01888


                        Paines Recycling & Rubbish
                        Removal
                        Attn: President
                        P.O. Box 307
                        Simsbury, CT 06070


                        Patricia Hill
                        Grayden Law
                        7570 Bales Street
                        Suite 220
                        Liberty Township, OH 45069


                        Philadelphia Insurance
                        Attn: President
                        P.O. Box 70251
                        Philadelphia, PA 19176


                        PIP New England Marketing
                        Attn: President
                        175 Benton Drive
                        East Longmeadow, MA 01028


                        Pitney Bowes
                        Attn: President
                        3001 Summer Street
                        Stamford, CT 06905
Case 21-20284   Doc 1   Filed 03/25/21   Entered 03/25/21 17:13:51   Page 57 of 62




                        Pitney Bowes Global
                        Financial Services
                        Attn: President
                        P.O. Box 371887
                        Pittsburgh, PA 15250


                        Polymershapes
                        Attn: President
                        24482 Network Place
                        Chicago, IL 60673


                        Prism Office Solutions
                        Attn: President
                        75 School Ground Road
                        Branford, CT 06405


                        Pro Books Bookeeping &
                        Tax Service LLC
                        Attn: President
                        856 East Street South
                        Suffield, CT 06078


                        Pure Water Partners
                        Attn: President
                        1600 District Avenue
                        Suite 200
                        Burlington, MA 01803


                        Quill Corporation
                        Attn: President
                        PO Box 37600
                        Philadelphia, PA 19101


                        Robert Half International Inc.
                        dba Accountemps
                        Attn: Sherrill Dalb
                        100 Pearl Street 15th Floor
                        Hartford, CT 06103


                        Robert Half International Inc.
                        dba Accountemps
                        Attn: President
                        12400 Collections Center Dr
                        Chicago, IL 60693
Case 21-20284   Doc 1   Filed 03/25/21   Entered 03/25/21 17:13:51   Page 58 of 62




                        Rock Valley Textiles Inc.
                        Attn: President
                        11 Avon Street
                        Janesville, WI 53545


                        Sabra North America
                        Attn: President
                        2237 Wadhams Road
                        Smiths Creek, MI 48074


                        Shijiahuang Ou Le Trading Co
                        Attn: President
                        38-2 Room Youyi North Street
                        Shijiazhuang, Hebei, China


                        Sonitrol
                        Attn: President
                        P.O.Box 4006
                        Rocky Hill, CT 06067


                        State of Connecticut
                        Dept. of Revenue Services
                        C&E Division, Bankruptcy Unit
                        450 Columbus Blvd., Suite 1
                        Hartford, CT 06103


                        State of Connecticut
                        Dept. of Economic Development
                        Attn: Manager
                        505 Hudson Street
                        Hartford, CT 06106


                        Stein Fibers
                        Keybank Lock Box Services
                        Attn: President
                        P.O. Box 714522
                        Cincinnati, OH 45271


                        Superb Packaging Inc.
                        Attn: President
                        36 Van Tassel Court
                        Highland Mills, NY 10930


                        The Bloomfield Property Group
                        Attn: President
                        40 Callendar Road
                        Watertown, CT 06795
Case 21-20284   Doc 1   Filed 03/25/21   Entered 03/25/21 17:13:51   Page 59 of 62




                        The Business Backer
                        Attn: President
                        10856 Reed Hartman Highway
                        Suite 100
                        Cincinnati, OH 45242


                        Town of Bloomfield
                        Attn: Tax Collector
                        800 Bloomfield Avenue
                        Bloomfield, CT 06002


                        U.S. Small Business
                        Administration
                        CT District Office
                        280 Trumbull Street, 2nd Floor
                        Hartford, CT 06103


                        U.S. Small Business Admin
                        Attn: Manager
                        2 North 20th Street
                        Suite 320
                        Birmingham, AL 35203


                        U.S. Small Business Admin
                        Attn: James Rivera
                        14925 Kingsport Road
                        Fort Worth, TX 76155


                        U.S. Small Business Admin.
                        Attn: Manager
                        P.O. Box 740192
                        Atlanta, GA 30374


                        Uline
                        Attn: President
                        P.O. Box 88741
                        Chicago, IL 60680


                        United States of America
                        Internal Revenue Service
                        Centralized Insolvency Office
                        P.O. Box 21126
                        Philadelphia, PA 19114
Case 21-20284   Doc 1    Filed 03/25/21   Entered 03/25/21 17:13:51   Page 60 of 62




                        United States of America
                        Internal Revenue Service
                        Centralized Insolvency Office
                        P.O. Box 7346
                        Philadelphia, PA 19101


                        UPS Freight
                        Attn: President
                        28013 Network Place
                        Chicago, IL 60673


                        UPS Small Parcel
                        Attn: President
                        P.O. Box 7247-0244
                        Philadelphia, PA 19170


                        Vantagebp
                        Attn: President
                        1155 S. Grand Avenue
                        Unit 105
                        Los Angeles, CA 90015


                        Venora Electric Inc.
                        Attn: President
                        71 West Dudley Town Road
                        Bloomfield, CT 06002


                        Walter Gordon Textiles
                        Attn: President
                        39 West 37th Street
                        P.O. Box 905
                        New York, NY 10018


                        Wells Fargo Bank N.A.
                        Attn: President
                        P.O. Box 777
                        San Francisco, CA 94120


                        Windsor Federal Savings & Loan
                        Attn: President
                        250 Broad Street
                        Windsor, CT 06095


                        Winston Marketing
                        Attn: President
                        4800 Proviso Drive
                        Melrose Park, IL 60163
Case 21-20284   Doc 1   Filed 03/25/21   Entered 03/25/21 17:13:51   Page 61 of 62




                        XPO Logistics
                        Attn: President
                        29559 Network Place
                        Chicago, IL 60673


                        YRC Freight
                        Attn: President
                        P.O. Box 93151
                        Chicago, IL 60673


                        YRC Freight
                        Attn: President
                        P.O.Box 7914
                        Overland Park, KS 66207


                        YRC Freight
                        Attn: President
                        P.O. Box 13573
                        Newark, NJ 07188
         Case 21-20284                     Doc 1          Filed 03/25/21       Entered 03/25/21 17:13:51            Page 62 of 62
                                                                                                                                     3/25/21 5:12PM




                                                               United States Bankruptcy Court
                                                                      District of Connecticut
 In re      Hermell Products Inc.                                                                        Case No.
                                                                                 Debtor(s)               Chapter     11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Hermell Products Inc. in the above captioned action, certifies that the following is
a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 March 25, 2021                                                      /s/ Anthony S. Novak
 Date                                                                Anthony S. Novak
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Hermell Products Inc.
                                                                     Novak Law Office, P.C.
                                                                     280 Adams Street
                                                                     Manchester, CT 06042
                                                                     860-432-7710 Fax:860-432-7724
                                                                     anthonysnovak@aol.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
